ORDER ACCEPTING RESIGNATION AND GRANTING COMMISSION’S MOTION TO DISMISS CONTEMPT CITATION
Comes now the Respondent, Robert E. Brown, and, pursuant to Admission and Discipline Rule 23, Section 17(a), files his Petition for Leave to Resign from the Bar and Affidavit. And comes now the Indiana Supreme Court Disciplinary Commission and moves this Court to dismiss its Amended Verified Information and Motion for an Order to Show Cause.
The pleadings before this court show that the Respondent was suspended pending final determination of the disciplinary action by an Order of Temporary Suspension issued by this Court on December 6, 1988. The Commission filed its Amended Verified Information and Motion for an Order to Show Cause alleging that the Respondent continued to practice law in contempt of this Court’s order of suspension.
And this Court, being duly advised, now finds that Respondent’s Resignation should be accepted, and, in light thereof, the pending disciplinary action should be dismissed as moot. We find further that the Commission’s motion to dismiss their motion for contempt citation should be granted, but without prejudice, and that these allegations of contempt will be considered in the event there are any future allegations of contempt.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Respondent’s Resignation is hereby accepted. Accordingly, the Clerk of this Court is directed to remove his name from the roll of attorneys in this State.
IT IS FURTHER ORDERED that the Disciplinary Commission’s Amended Verified Information and Motion for an Order to Show Cause is dismissed without prejudice and that this Court will regard all former allegations of contempt in the event any future allegations of contempt arise.
IT IS FURTHER ORDERED that this disciplinary action is dismissed as moot.
The Clerk of this Court is directed to forward a copy of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) regarding disbarment and suspension.
Costs of this proceeding are assessed against the Respondent.